Campbell, C. J.,
delivered the opinion of the court.
The debt was loug since barred,'and the lien given by law to secure it was lost upon the completion of the bar of the debt. Code of 1892, §§ 2733, 2762. The fact that the debt was to the sixteenth section fund makes no difference. Time ran against trustees, county officials and counties until the bar was complete. Money v. Miller, 13 Smed. & M., 531; Brown v. Supervisors, 54 Miss., 230; Clements v. Anderson, 46 Ib., 581. This has long been settled in this state, and we will not unsettle it.

Affirmed.